 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    WESLEY F. HUTTMAN,                                  Case No. 3:21-cv-00138-LRH-WGC
12                        Petitioner,                     ORDER
13            v.
14    CHARLES DANIELS, et al.,
15                        Respondents.
16

17           This is a habeas corpus action under 28 U.S.C. § 2254. The court found all grounds in the

18   petition for a writ of habeas corpus too vague to warrant relief, and the court directed petitioner

19   Wesley Huttman to file an amended petition that corrected those defects. ECF No. 5. Huttman

20   has not filed an amended petition in the allotted time, and the court will dismiss the action. The

21   dismissal will be without prejudice, meaning that this order will not bar Huttman from

22   commencing a new habeas corpus action that challenges his custody pursuant to the same

23   judgment of conviction. However, the court makes no statement whether such a new action

24   would be free from procedural bars or would be timely. See, e.g., 28 U.S.C. § 2244(d)(1).

25           Reasonable jurists would not find the court's conclusions to be debatable or wrong, and

26   the court will not issue a certificate of appealability.

27

28
                                                          1
 1          IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice for

 2   petitioner's failure to file an amended petition. The clerk of the court is directed to enter

 3   judgment accordingly and to close this action.

 4          IT FURTHER IS ORDERED that a certificate of appealability will not issue.

 5          DATED: this 12th day of July, 2021.
 6                                                                  ______________________________
                                                                    LARRY R. HICKS
 7                                                                  United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
